DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gretchen DeVries on May 31, 2022.
The application has been amended as follows: 

1.	(Proposed Examiner’s Amendment) A computer system implemented method for predicting a compliance risk of a clinical trial site, the method comprising:
obtaining, at the computer system, investigation data collected at the clinical trial site;
training, by one or more processors of the computer system and based on the investigation data collected at the clinical trial site, a set of machine learning models corresponding to the clinical trial site, 
comprising training a first machine learning model in the set of machine learning models to identify a first set of one or more indicators that indicate the compliance risk; and training a second machine learning model in the set of machine learning models to identify a second set of one or more indicators that indicate the compliance risk;
determining, by the one or more processors and for the first machine learning model, a first likelihood that the investigation data is associated with the first set of one or more indicators that indicate the compliance risk; 
determining, by the one or more processors and for the second machine learning model, a second likelihood that the investigation data is associated with the second set of one or more indicators that indicate the compliance risk;
determining that the first likelihood has higher accuracy than the second likelihood;
based on determining that the first likelihood has higher accuracy than the second likelihood:
assigning a first weight to the first machine learning model; and
assigning a second weight to the second machine learning model, wherein the first weight exceeds the second weight; and
providing, by the one or more processors and for output on a user interface, an indication of the compliance risk of the clinical trial site based on the first and the second weights.

2.	(Proposed Examiner’s Amendment) The method of claim 1, wherein the compliance risk is associated with a subset of data records identified by the set of machine learning models as representing an adverse event specified by a regulatory agency associated with the investigation data.  

3.	(Original) The method of claim 2, wherein the compliance risk indicates that all of the data records included in the subset of data records have not been reported to the regulatory agency. 

4.	(Original) The method of claim 2, wherein the compliance risk indicates that one or more data records included in the subset of data records have not been reported to the regulatory agency. 

5.	(Original) The method of claim 2, wherein:
the compliance risk indicates that the subset of data records are likely to be reported to the regulatory agency within a time period that exceeds a threshold time period for reporting the adverse event. 

6.	(Original) The method of claim 5, wherein the threshold time period for reporting the adverse event is defined by (i) a first time point when the adverse event is discovered, and (ii) a second time point during when the adverse event is reported to the regulatory agency. 

7.	(Previously Presented) The method of claim 1, further comprising: 
combining the first likelihood and the second likelihood to determine the indication of the compliance risk of the clinical trial site. 

8.	(Proposed Examiner’s Amendment) The method of claim 7, 
wherein a value of the first weight exceeds a value of the second weight; and
wherein combining the first likelihood and the second likelihood to determine the indication of the compliance risk of the clinical trial site comprises combining the first likelihood and the second likelihood based on the first weight assigned to the first machine learning model and the second weight assigned to the second machine learning model. 

9.	(Proposed Examiner’s Amendment) The method of claim 1, further comprising: 
	determining that a combined likelihood satisfies a threshold value, wherein the combined likelihood is a likelihood combining the first likelihood and the second likelihood based on the first and the second weights assigned to a respective machine learning model; and
	based on determining that the combined likelihood satisfies the threshold value, determining that the clinical trial site is a risk-associated clinical site. 

10.	(Proposed Examiner’s Amendment) The method of claim 1, further comprises: 
	determining one or more attributes associated with the clinical trial site; 
	identifying, based on the attributes, one or more machine learning models in the set of machine learning models, wherein each machine learning model in the set of machine learning models is trained to identify, based on historical investigation data collected at the clinical trial site, one or more indicators that indicate the compliance risk of the clinical trial site. 

11-18.	(Cancelled)

19.	(Proposed Examiner’s Amendment) A system comprising: 
	one or more computers and
one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 
obtaining, at the one or more computers, investigation data collected at the clinical trial site;
training, by the one or more computers and based on the investigation data collected at the clinical trial site, a set of machine learning models corresponding to the clinical trial site, 
comprising training a first machine learning model in the set of machine learning models to identify a first set of one or more indicators that indicate the compliance risk; and training a second machine learning model in the set of machine learning models to identify a second set of one or more indicators that indicate the compliance risk;
determining, by the one or more computers and for the first machine learning model, a first likelihood that the investigation data is associated with the first set of one or more indicators that indicate the compliance risk; 
determining, by the one or more computers and for the second machine learning model, a second likelihood that the investigation data is associated with the second set of one or more indicators that indicate the compliance risk;
determining that the first likelihood has higher accuracy than the second likelihood;
based on determining that the first likelihood has higher accuracy than the second likelihood:
assigning a first weight to the first machine learning model; and
assigning a second weight to the second machine learning model, wherein the first weight exceeds the second weight; and
providing, by the one or more computers and for output on a user interface, an indication of the compliance risk of the clinical trial site based on the first and the second weights.

20.	(Proposed Examiner’s Amendment) The system of claim 19, wherein the compliance risk is associated with a subset of data records identified by the set of machine learning models as representing an adverse event specified by a regulatory agency associated with the investigation data.

21.	(Previously Presented) The system of claim 19, wherein the operations further comprise: 
combining the first likelihood and the second likelihood to determine the indication of the compliance risk of the clinical trial site. 

22.	(Proposed Examiner’s Amendment) The system of claim 21, 
wherein a value of the first weight exceeds a value of the second weight; and
wherein combining the first likelihood and the second likelihood to determine the indication of the compliance risk of the clinical trial site comprises combining the first  likelihood and the second likelihood based on the first weight assigned to the first machine learning model and the second weight assigned to the second machine learning model.  

23.	(Proposed Examiner’s Amendment) The system of claim 19, wherein the instructions, when executed, cause the one or more computers to: 
	determine that a combined likelihood satisfies a threshold value, wherein the combined likelihood is a likelihood combining the first likelihood and the second likelihood based on the first and the second weights assigned to a respective machine learning model; and
	based on determining that the combined likelihood satisfies the threshold value, determine that the clinical trial site is a risk-associated clinical site. 

24.	(Proposed Examiner’s Amendment) The system of claim 19, wherein the operations further comprise:  
	determining one or more attributes associated with the clinical trial site; 
	identifying, based on the attributes, one or more machine learning models in the set of machine learning models, wherein each machine learning model in the set of machine learning models is trained to identify, based on historical investigation data collected at the clinical trial site, one or more indicators that indicate the compliance risk of the clinical trial site. 

25.	(Proposed Examiner’s Amendment) A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, when executed, cause the one or more computers to perform operations comprising: 
obtaining, at the one or more computers, investigation data collected at the clinical trial site;
training, by the one or more computers and based on the investigation data collected at the clinical trial site, a set of machine learning models corresponding to the clinical trial site, 
comprising training a first machine learning model in the set of machine learning models to identify a first set of one or more indicators that indicate the compliance risk; and training a second machine learning model in the set of machine learning models to identify a second set of one or more indicators that indicate the compliance risk;
determining, by the one or more computers and for the first machine learning model, a first likelihood that the investigation data is associated with the first set of one or more indicators that indicate the compliance risk; 
determining, by the one or more computers and for the second machine learning model, a second likelihood that the investigation data is associated with the second set of one or more indicators that indicate the compliance risk;
determining that the first likelihood has higher accuracy than the second likelihood;
based on determining that the first likelihood has higher accuracy than the second likelihood:
assigning a first weight to the first machine learning model; and
assigning a second weight to the second machine learning model, wherein the first weight exceeds the second weight; and
providing, by the one or more computers and for output on a user interface, an indication of the compliance risk of the clinical trial site based on the first and the second weights.

26.	(Proposed Examiner’s Amendment) The non-transitory computer-readable medium of claim 25, wherein the compliance risk is associated with a subset of data records identified by the set of machine learning models as representing an adverse event specified by a regulatory agency associated with the investigation data.

27.	(Previously Presented) The non-transitory computer-readable medium of claim 25, wherein the operations further comprise:
combining the first likelihood and the second likelihood to determine the indication of the compliance risk of the clinical trial site. 

28.	(Proposed Examiner’s Amendment) The non-transitory computer-readable medium of claim 27, 
wherein a value of the first weight exceeds a value of the second weight; and
wherein combining the first likelihood and the second likelihood to determine the indication of the compliance risk of the clinical trial site comprises combining the first  likelihood and the second likelihood based on the first weight assigned to the first machine learning model and the second weight assigned to the second machine learning model.  

29.	(Proposed Examiner’s Amendment) The non-transitory computer-readable medium of claim 25, wherein the instructions, when executed, cause the one or more computers to: 
determine that a combined likelihood satisfies a threshold value, wherein the combined likelihood is a likelihood combining the first likelihood and the second likelihood based on the first and the second weights assigned to a respective machine learning model; and
based on determining that the combined likelihood satisfies the threshold value, determine that the clinical trial site is a risk-associated clinical site. 

30.	(Proposed Examiner’s Amendment) The non-transitory computer-readable medium of claim 25, wherein the operations further comprise: 
		determining one or more attributes associated with the clinical trial site; 
	identifying, based on the attributes, one or more machine learning models in the set of machine learning models, wherein each machine learning model in the set of machine learning models is trained to identify, based on historical investigation data collected at the clinical trial site, one or more indicators that indicate the compliance risk of the clinical trial site. 

Allowable Subject Matter
Claims 1-10 and 19-30 are allowed. The prior art recites systems and methods for machine learning techniques for automatic evaluation of clinical trial data.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art references of Beltre, Abraham, Rosenberg, and Badgett teach systems and methods of monitoring clinical research performance, evaluating risks of clinical trial conducting sites, adapting risk-based monitoring of clinical studies, and computer-based clinical knowledge. 
Applicant’s invention distinguishes itself from the prior art due to the claimed invention of the independent claims, because they recite the following limitations not taught or suggested by the prior art: *training…a set of machine learning modes…based on determining that the first likelihood has a higher accuracy than the second likelihood: assigning a first weight to the first model; and assigning a second weight to the second model…providing…an indication of the compliance risk of the clinical trial site based on the first and the second weights.
The claims are subject-matter eligible because the claims recite significantly more than the abstract idea because they involve training two different machine learning models and assigning weights to the machine learning models based on accuracy of an association of data to indicators related to compliance risk. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY M. PATEL/Examiner, Art Unit 3686